DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/12/2020 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 16, 18, 19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible.
Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of authorizing a credit transaction based on renewed authentication information comprising: receiving information to establish an authentication account, authentication information, and a set of renewal rules that includes conditions for which authentication information is transformed into renewed authentication information; determine occurrence of conditions in response to detecting one or more transactions that are associated with the authentication information being used a certain number of times or exceeds a specific monetary limit; transforming the authentication information into the renewed authentication information in response to determining the occurrence of at least one condition by: notifying the user to renew the authentication information, generating the authentication information based on user interaction with a device; receiving input comprising the generated authentication data from user that renews the authentication information, determining that the authentication data included in the input corresponds to the user authentication information previously established by the user; allowing the user to establish or renew the set of renewal rules; allowing the transaction to be completed when the authentication inputted by the user corresponds to the authentication information previously established by the user.  The abstract idea is directed to authenticating a credit applicant and credit user to protect against identity fraud by establish a user authentication account and a set of rules under which a user authentication information is renewed. In other words, the claim describes a process that allows a user to set renewal rules, the rules comprising Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of a processors, memories and display configured to execute the abstract idea. Thus, the recited generic processor components performs no more than their basic processor functions of accepting user input, storing and retrieving information into and from a database, and displaying information. These components are construed at the highest level of generality. The display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Further, the databases perform only their basic function of storing information for later retrieval, which is common to all databases. Thus, the recited generic processor components perform no more than their basic processor functions. The claim further recites the use biometric authentication technique to establish the identity of the user, which is a mere extra-solution activity. Accordingly, these Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the step of using biometric authentication technique to establish the identity of the user, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that biometric is anything other than a generic biometric processor and Ritter (USPN 6657538) at col. 1, lines 10-19 indicates that the step of using biometric authentication technique to establish the identity of the user is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the steps of using biometric authentication technique to establish the identity of the user is well-understood, routine and conventional activity is supported under Berkheimer option 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the (Step 2B: NO). The claim is not patent eligible.

Claim 2 further describes providing communication capabilities between third party access layer and user services layer, and sending a reminder to the user to renew the authentication information. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 3 and 4 further describe specific authentication services, and further notifying a primary user when a secondary user performs a transaction that meets certain conditions. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5, 6 and 7 further limits the associated services to include modules establish and modify authentication account, to provide and renew authentication information, and providing information regarding the authentication account. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claim 8 recites different module components performing their generic functions. These additional elements do not integrate the abstract idea into a practical application because they do supra.

Claims 9-13 and 19 describe the requirements and criteria for the renewal rules and a storage for maintain the renewal rules. The limitations of the claims are still part of the organizing human activity identified in claim 1, supra, and are therefore similarly rejected under the same rationale.

Claims 16, 18, 21 and 22 describe the specific conditions for renewing the authentication information. The limitations of the claims are still part of the organizing human activity identified in claim 1, supra, and are therefore similarly rejected under the same rationale.

Claim 23 describes prompting user enter authentication information via a server. These additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 24 is a corresponding process/method claim as claim 1. Claim is ineligible under the same analysis as claim 1.



Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.

Furthermore, the Examiner incorporates the BPAI decision mailed on 9/11/2020 as part of this response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691